CLERK U.S. BANKRUPTCY COURT

STRICT OF ORESON

 

 

EB 14 009'= Oe “Me o« Dawn lanlor AME 14° JO |
— ou = Ca sett \4- Soa 51 THB 7

 

 

 

 

 

 

= niet to Judge Brown; |

 

 

 

e Honourable. Jud ae. Poon “AEP
cay org vai lf Kindly consider. -my a
ree - explandlion 1. coe to

e need Lor UO uc_preleclio LY\.-y- a

 

 

      

e idlers.( 5 Cah on. Uou Aae. Relief 4 lief sow S Stay an

 

 

eecidlers went. No “Snolhowish. Covel Nya eh

aod purchased. J. Tudaemoals What sh oul

 

 

hove. eX Sled. o regard.” o fcances(! an

    

 

Ca wswmnanushom achopled ee(Melody Taulor)
e : prior > te bith) ? alioon. whe lor in AGA3, AM cb

wth,

 

s mother boc (494, aun myself boy. Au te b rh

 

a VIO men(C alhoon. | (vec

ith Mn. Malerc aa,

 

 

Geamdpareits) and wydichesd over ve rytilde

evilice-| Wie, eT using Toe WAG aalil she.

 

 

‘was aged. AAD even. \ ake hee. 4Aand only
~ SPou se Lyne. see ta. prelect(m Cm PME |
| Sei21 CE = ue Lb. Ln Hele al ile), NOs). Ee a

  

 

 

 

 

 

to. Om 4 la <b and ( § ther fm deen), he YOU
"ao

 

aele., "was didhadlad | ‘Or neigh Or. Gnd

«news papar-Gt2n (Bob Brows). 45. yay
De lACaue.. month = YEAR old - anal Vater. MW OA or
rece Val acktecya~ -Sei2ure~ -and- Acowning, ge.

 

 

 

 

 

 

  

ou sual a Teas. eee Ouddu 0. The. Cahoon. residence,

BATH To BR, |

 

[q-3035\)  TMB-13 |

 

“Case 19-30351-tmb13 Doc 78 Filed 02/14/20

 
 

 

 

 

 

mE OAR ED BS JA
a - a

| PROJECT TM

; PRC mT

 

 

 

2 eter» a

While. oucenased Ne, Real- Properly a.

 

fs < 10% Prive. a Gresham Or. ROB), 17 VE
a Febuary 1443, . | alex. AN-SS4 Bn maxvied

 

 

 

 

 

ds, PS. yeho pail fC. ~ ASS umed- Kill a, ( ID.

Charles Rearee)) on or. *- oboe, VI99 5 now a ody.

    

_' | PyeDiscovern? OWORSE omaha Me
' When Te eed a | uas. Lohishly ae

 

 

 

® Pearce tke P off acedst- eards (T ad

[OC xe. LT cen “A S)s-t Lomich. \e. \sed. obodt.
Sty Q 2(2) hime S bu ela. GAM WI he. lad ie ott

 

 

 

 

“materials Sor MP REAL PROPERTY. ae GRESHAM

 

 

 

_“OREGoA, To called. Consuw wer Cred Couns liven
“| amd Ha odie me NET. VO. a SO AGAIN.

 

 

 

AOUNA: Childeon

 

i tae auc U
a “bask be re ous ro

about 1998-2000 se As. “ae them WoL. hegen
“Ove MY CH ILDREAS VRoOS

  

te. Beato. TI Yi-Sechoo

 

Ce sh dum hr eaeovy

 

“Uwe aly IV OF pect) oe facing G Fox re. e\DSure. See
| égo lL. ave

ered d lew. ited to. he vau, Per YECS..

 

 

72 | a AP ea ore. eachs whil et. wcahained.. Save. AND. .

ote

oo had a uel S. Fargo efi. = dh tp. fdas ON ao.

 

 

  
 

 

 

 

t

wef eemenn

  

och Small-b alan Vee “ &. only.

 

 

oA ( 4° #8000. Us. HF alyranlso wonder, $9, 60 Smorthliye |

 

 

 

~——— CASE: 49-30354-tmb13-_ -Doc soo hATR Bao. _TMB- AB.

 
 

 

 

 

Large. Merigaoe. by.

hyn Te, convinced. Arnne Marie Kreider
wd Metod Reed. + Ye SUE. My LvellsS
AD GAN iS \_ ate: Fe Ca”

3. \.oanBalane

red. eed et pale

 

 

e144, ood -) “ABD

   

50%. cont ly foward the. 194K balance.

of $160022-? AND. paid A\,O00.

 

| monthly. 2 ust, [udder this happened:

|

 

monthly Wells tacac shatemen

 

hem \ ceased, to. receiue. a

 

 

 

: He i Ca\led. AcreMlacie. Reet el. = ec. To...

“16 ak = if ahe Ky Cus - onal WAS, Gowea on.

 

 

: aad- she hein -\ Wiha medi me- That SK one...

 

\ ad Oat id we Mu, AY eA Ce. L panrtaa \.

 

 

 

 

 

“aidan oithed aki ly gy on “ae

“Nes. Rreid se

Moanies~. avd - she- uses

 

nl Retfrememt. Fuad”, was hec. rep

A\ “could. San bo ‘en te lee

 

 

- yes) "hy. worl \d or do that. we is

  

oO Ne eat < pa Nust anid. oH
TUELOUS,. LW AS. WOW. Nhe Kreid oo

  

 

 

* ‘e or | \y wolued. an Slages AL. No- Vuk { eral -
—_O

 

ceclasuve. Vnal Was. NOT. PUBLISHED

 

 

“ PRofe RL
ub Pa, A 6\

 

 

 

  

< Te ani On € AO News p z
-Gase-19-30351-+mb13-—Doe-78~ “rited CBF ABD SL.

   

 
 

|
| PREAAR =D ve MATES Acl4e 0

 

t : _——

LeROEOTTS AR 200 4

 

AWs aes week, ved lees

eos tat OWN.. \OoOY%o. cp

 

Nagi Taog to pondy (oth ale
4 lonotached 0g oe how oer. (wo 2 )

 

zero’ CashF fou! |

    

 

a this S. Couats sO
nica Was Stil teyn

Wes. Me \ “Foe seon

Ro

RDER 42 REPORT the | to.

ae ok Ro agnece BD MY Home. RAN COME
, shoe av ECOVE... Seow aa.

While

    

 

 

 

 

 Wyocritie = Cast oracle aly moat. Killed) - peying

te Ve CLOVE Cam. Neh eaneoto. ‘haw Po

 

 

 

 

Leip amd Fall accident Yo braken: trout -

 

foath't Practyred=Ribs.

 

—\u SV ow couple:

 

|

 

"lyn Oth s+ selov- te

 

the: cac oxas. AND.

 

 

 

 

ADMITTEDLY STULL BEING STALKED. ow...

 

WO aid Claw les, Marce. whom L. diverse

 

 

Head's ASO. Cound sti i sulasecibes. the ain
Ya Ro OMENS ots of --} Ploper Ape... -

  

 

=

Cho vid. walk= o onsoay

 

 

 

‘ | Ascct a ene belo ongings. ah ached. No.

| members. ang my

 
 

and be, Hangeles a 7

 

id ipa mm ont dss She
‘| Pop sect les. thao UJEME.. e Forécle sed, clear back

2 ous fens: on is. “orl.

e ‘rom m my. Seat e _

 

 

 

 

 

 

--Gase-19-30351- assmat tos 303 View consol B- T 3.

 
. | ta dur Common- Ba eS ny

“gow that

 

 

 

 

 

 

© Nave Doeumenls. to ¢ prove the a
~eidlers were agi ace Mm my vrs NewS Ao

     
 

Was PN PltAe 000..°° ° tela

 
  

 

 

 

WO Re Os

 

 

a btesham, Cea

     

  

 

 

~ te. al We. _\e NAOT S And. he VVCovet Ty
pelea tas Whe. = he

Ny coher an SO nw Ve.

\) MSthohy. Bus, é PW tack, .
oteetion | AS.  REQU RED ond

   

 

 

 

poy

 

Meee’ ARY)

 

“The. Shote nw Wadnindlon. Carnes

Pe ior ta. (3 ‘np LL hae emmploued. hy

 

 

 

ay (Ce AS Qu. Cass Palice C). i ISL). .

 

 

Falls ina | ry ing jee

- — Le ‘ay “Cai a
8 wag Bh lieth te (ex ¢- sections) + assisled.
aw vue .

ipa Sa

i -

 

 

em 9) = Srhities. |

 
 
 
  

 
    

 

  

 

|... A, - yy a a $ o é cdf cece ae
_ ts ny +. “Py
. A \ le t /} —€ Cope!
@

the aX) claldeen. -

|

  

th rnaithor with. 3 of my. ech Ko

 

~€ase-19- vosoasl Wa DORSL ‘caee EAB > ee

 
 

 

ME ALO

#00!

 

 

 

 

 

     
 

ried cata

| a “as ‘ show that

   

 

es 5.

 

 

 

 

 

 

 

 

 

 

 

signet UNE. BSN. TONIC OLS? tel mext

AACE

 
 

“S.

Acie Bai Sp ine Catt

 

 

" Teko. N Non ~ uch 1

 

a éy the Properly.

ps s. . \heve. A, Wasls. Stal

 

C1al Va “a ng Son

 

Beak bh eine Since. 1907. on.

 

Since, 1993 7

 

 

 

=| CoE fers 4d - Dy ak ‘a Gas

 

 

 

q page 6 G. Be

~-Case 19-3035T-

shave een “Saas aA = .
y

       

tO, rib BIS

 
 

 

 

 

 

 

 

 

 

 

8 Ad a yn M0 XC wo. copa “ - 7
S 0 oct to- aCe Ta Pan LAMem TAD AS.

 
  

 

y FE _AVSTHING E\.SE

   

 

 

oe. Toate < sy Sete Year at ae

 

 

 

 

 

 

 

 

: We ols aur La a pe
8 PO Rox. Ost

Sh Pe iam Cregeen) pO30..

 

 

OA BOB 40-5585

 

| ages cs oc ds 5 25- |
é e" --Gase-19-30351- 8ST ens) Tmg- 1B

 

 
 

SATE

7 te D0
be _ Af
» BROLPECT TITLE: 7% 0.
aon ne te ee eee ne ee -_ 3

 

 

 

 

re * Years t vsed (my low.

Be S Op. PO-— Dew a as 5 ize GEL a
ELE eTR Ic 8 aeree ne a

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

|

TMB 3

 

 

[9530351

---Case-49-30354-tmb13-—-Dec-78—Filed-02/14/20--

 
ee ce ne en beg

CITY OF GRESHAM LICENSE

This license evidences payment of the fee required by the Gresham Code 9.05.020.and
Shall not be construed as authorizing conduct in violation of any law.

License No.: 19-00006137

Rental Address: 115-119 NE 10TH DR
Owner/Officer: TAYLOR, MELODY

Expiration Date: June 01, 2019

License Type: RENTAL

TWIN SPRINGS RANCH
MELODY TAYLOR

PO BOX 249

GRESHAM OR 97030

 

tn
ee

Case 19-30351-tmb13 Doc 78 _ Filed 02/14/20

 
